
	

113 HR 4953 IH: To grant a Federal charter to the National American Indian Veterans, Incorporated.
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4953
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Mrs. Noem introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To grant a Federal charter to the National American Indian Veterans, Incorporated.
	
	
		1.Recognition as corporation and grant of Federal charter for National American Indian Veterans,
			 Incorporated
			(a)In generalPart B of subtitle II of title 36, United States Code, is amended by inserting after chapter 1503
			 the following new chapter:
				
					1504National American Indian Veterans, Incorporated
						
							 Sec.
							150401. Organization
							 150402. Purposes
							 150403. Membership
							 150404. Board of directors
							 150405. Officers
							 150406. Nondiscrimination
							 150407. Powers
							 150408. Exclusive right to name, seals, emblems, and badges
							 150409. Restrictions
							 150410. Duty to maintain tax-exempt status
							 150411. Records and inspection
							 150412. Service of process
							 150413. Liability for acts of officers and agents
							 150414. Failure to comply with requirements
							 150415. Annual report
						150401.Organization
							(a)Federal CharterThe National American Indian Veterans, Incorporated, a nonprofit corporation organized in the
			 United States (in this chapter referred to as the corporation), is a federally chartered corporation.
							(b)Independent status of corporationThe corporation is not an agency or instrumentality of the Federal Government.
							150402.PurposesThe purposes of the corporation are those stated in its articles of incorporation, constitution,
			 and bylaws, and include a commitment—
							(1)to uphold and defend the Constitution of the United States while respecting the sovereignty of the
			 American Indian, Alaska Native, and Native Hawaiian Nations;
							(2)to unite under one body all American Indian, Alaska Native, and Native Hawaiian veterans who served
			 in the Armed Forces of United States;
							(3)to be an advocate on behalf of all American Indian, Alaska Native, and Native Hawaiian veterans
			 without regard to whether they served during times of peace, conflict, or
			 war;
							(4)to be an advocate for all veterans suffering from service-connected disabilities;
							(5)to promote social welfare (including educational, economic, social, physical, cultural values, and
			 traditional healing) in the United States by encouraging the growth and
			 development, readjustment, self-respect, self-confidence, contributions,
			 and self-identity of American Indian veterans;
							(6)to serve as an advocate for the needs of American Indian, Alaska Native, and Native Hawaiian
			 veterans, their families, or survivors in their dealings with all Federal
			 and State Government agencies;
							(7)to promote, support, and use research, on a nonpartisan basis, pertaining to the relationship
			 between the American Indian, Alaska Native, and Native Hawaiian veterans
			 and American society; and
							(8)to provide technical assistance to all regional areas without veterans committees or organizations
			 and programs by—
								(A)providing outreach service to those tribes in need; and
								(B)training and educating Tribal Veterans Service Officers for those tribes in need.
								150403.Membership
							(a)In GeneralSubject to subsection (b) and section 150406 of this title, eligibility for membership in the
			 corporation, and the rights and privileges of members, shall be as
			 provided in the constitution and bylaws of the corporation.
							(b)LimitationEligibility for membership in the corporation and the rights and privileges of members shall not be
			 determined by the Federal Government.
							150404.Board of directorsSubject to section 150406 of this title, the board of directors of the corporation, and the
			 responsibilities of the board, shall be as provided in the constitution
			 and bylaws of the corporation and in conformity with the laws under which
			 the corporation is incorporated.
						150405.OfficersSubject to section 150406 of this title, the officers of the corporation, and the election of such
			 officers, shall be as provided in the constitution and bylaws of the
			 corporation and in conformity with the laws of the jurisdiction under
			 which the corporation is incorporated.
						150406.NondiscriminationIn establishing the conditions of membership in the corporation, and in determining the
			 requirements for serving on the board of directors or as an officer of the
			 corporation, the corporation may not discriminate on the basis of race,
			 color, religion, sex, national origin, handicap, or age.
						150407.PowersThe corporation shall have only those powers granted the corporation through its articles of
			 incorporation and its constitution and bylaws, which shall conform to the
			 laws of the jurisdiction under which the corporation is incorporated.
						150408.Exclusive right to name, seals, emblems, and badges
							(a)In generalThe corporation shall have the sole and exclusive right to use the names National American Indian Veterans, Incorporated and National American Indian Veterans, and such seals, emblems, and badges as the corporation may lawfully adopt.
							(b)ConstructionNothing in this section shall be construed to interfere or conflict with established or vested
			 rights.
							150409.Restrictions
							(a)Stock and dividendsThe corporation shall have no power to issue any shares of stock nor to declare or pay any
			 dividends.
							(b)Distribution of income or assets
								(1)No part of the income or assets of the corporation shall inure to any person who is a member,
			 officer, or director of the corporation or be distributed to any such
			 person during the life of the charter granted by this chapter.
								(2)Nothing in this subsection shall be construed to prevent the payment of reasonable compensation to
			 the officers of the corporation, or reimbursement for actual and necessary
			 expenses, in amounts approved by the board of directors.
								(c)LoansThe corporation shall not make any loan to any officer, director, member, or employee of the
			 corporation.
							(d)No Federal endorsementThe corporation shall not claim congressional approval or Federal Government authority by virtue of
			 the charter granted by this chapter for any of its activities.
							150410.Duty to maintain tax-exempt statusThe corporation shall maintain its status as an organization exempt from taxation as provided in
			 the Internal Revenue Code of 1986.
						150411.Records and inspection
							(a)RecordsThe corporation shall keep—
								(1)correct and complete books and records of accounts;
								(2)minutes of any proceeding of the corporation involving any of its members, the board of directors,
			 or any committee having authority under the board of directors; and
								(3)at its principal office, a record of the names and addresses of all members having the right to
			 vote.
								(b)Inspection
								(1)All books and records of the corporation may be inspected by any member having the right to vote,
			 or by any agent or attorney of such member, for any proper purpose, at any
			 reasonable time.
								(2)Nothing in this section shall be construed to contravene the laws of the jurisdiction under which
			 the corporation is incorporated or the laws of those jurisdictions within
			 which the corporation carries on its activities in furtherance of its
			 purposes within the United States and its territories.
								150412.Service of processWith respect to service of process, the corporation shall comply with the laws of the jurisdiction
			 under which the corporation is incorporated and those jurisdictions within
			 which the corporation carries on its activities in furtherance of its
			 purposes within the United States and its territories.
						150413.Liability for acts of officers and agentsThe corporation shall be liable for the acts of the officers and agents of the corporation when
			 such individuals act within the scope of their authority.
						150414.Failure to comply with requirementsIf the corporation fails to comply with any of the restrictions or provisions of this chapter,
			 including the requirement under section 150410 of this title to maintain
			 its status as an organization exempt from taxation, the charter granted by
			 this chapter shall expire.
						150415.Annual report
							(a)In generalThe corporation shall report annually to Congress concerning the activities of the corporation
			 during the preceding fiscal year.
							(b)Submittal dateEach annual report under this section shall be submitted at the same time as the report of the
			 audit of the corporation required by section 10101(b) of this title..
			(b)Clerical amendmentThe table of chapters at the beginning of subtitle II of title 36, United States Code, is amended
			 by inserting after the item relating to chapter 1503 the following new
			 item:
				
					
						1504. National American Indian Veterans, Incorporated 150401.
			
